Exhibit 10.2

EMPLOYMENT AGREEMENT

          AGREEMENT between Mountain West Bank, (“Bank”), and Jon W. Hippler,
(“Executive”), and ratified by Glacier Bancorp, Inc. (“Company”),

RECITALS

A.

Mountain West Bank, (“Bank”), is a wholly owned subsidiary of Glacier Bancorp,
Inc., (“Company”).

 

 

B.

Executive is the President and Chief Executive Officer of the Bank and a
director of the Bank.

 

 

C.

The Bank desires Executive to continue his employment at the Bank under the
terms and conditions of this Agreement.

 

 

D.

Executive desires to continue his employment at the Bank under the terms and
conditions of this Agreement.

AGREEMENT

1.

Employment. The Bank agrees to employ Executive and Executive accepts employment
by the Bank on the terms and conditions set forth in this Agreement. Executive’s
title will be President and Chief Executive Officer of the Bank. During the term
of this Agreement, Executive will serve as a director of the Bank.

 

 

2.

Term. The term of this Agreement is for one year beginning January 1, 2007.

 

 

3.

Duties. The Bank will employ Executive as its President and Chief Executive
Officer. Executive will faithfully and diligently perform his assigned duties,
which are as follows:

 

 

 

(a)

Bank Performance. Executive will be responsible for all aspects of the Bank’s
performance, including without limitation, directing that daily operational and
managerial matters are performed in a manner consistent with the Bank’s and
Company’s policies.

 

 

 

 

(b)

Development and Preservation of Business. Executive will be responsible for the
development and preservation of banking relationships and other business
development efforts (including appropriate civic and community activities) in
Kootenai County.


--------------------------------------------------------------------------------




 

(c)

Report to Board. Executive will report directly to the Bank’s board of directors
and to the Chief Executive Officer of the Company. The Bank’s board of directors
may, from time to time, modify Executive’s title or add, delete, or modify
Executive’s performance responsibilities to accommodate management succession,
as well as any other management objectives of the Bank or of the Company.
Executive will assume any additional positions, duties and responsibilities as
may reasonably be requested of him with or without additional compensation, as
appropriate and consistent with Sections 3(a) and 3(b) of this Agreement.

 

 

 

4.

Extent of Services. Executive will devote all of his working time, attention and
skill to the duties and responsibilities set forth in Section 3. To the extent
that such activities do not interfere with his duties under Section 3, Executive
may participate in other businesses as a passive investor, but (a) Executive may
not actively participate in the operation or management of those businesses, and
(b) Executive may not, without the Bank’s prior written consent, make or
maintain any investment in a business with which the Bank or Company has an
existing competitive or commercial relationship.

 

 

 

5.

Salary. Executive will receive an annual salary of $231,155.00 to be paid in
accordance with the Bank’s regular payroll schedule.

 

 

6.

Incentive Compensation. During the Term, the Bank’s board of directors, subject
to ratification by Company’s board of directors, will determine the amount of
bonus to be paid by the Bank to Executive for that year. In making this
determination, the Bank’s board of directors will consider factors such as
Executive’s performance of his duties and the safety, soundness and
profitability of the Bank. Executive’s bonus will reflect Executive’s
contribution to the performance of the Bank during the year. This bonus will be
paid to Executive no later than January 31 of the year following the year in
which the bonus is earned by Executive.

 

 

7.

Income Deferral. Executive will be eligible to participate in any program
available to the Bank’s and Company’s senior management for income deferral, for
the purpose of deferring receipt of any or all of the compensation he may become
entitled to under this Agreement.

 

 

8.

Vacation and Benefits.

 

 

 

(a)

Vacation and Holidays. Executive will receive four weeks of paid vacation each
year in addition to all holidays observed by the Bank. Executive may carry over,
in the aggregate, up to four weeks of unused vacation to a subsequent year. Any
unused vacation time in excess of four weeks will not accumulate or carry over
from one calendar year to the next. Each calendar year Executive shall take not
less than one (1) week vacation.

2

--------------------------------------------------------------------------------




 

(b)

Benefits. Executive will be entitled to participate in any group life insurance,
disability, health and accident insurance plans, profit sharing and pension
plans and in other employee fringe benefit programs the Bank or Company may have
in effect from time to time for its similarly situated employees, in accordance
with and subject to any policies adopted by the Bank’s board of directors with
respect to the plans or programs, including without limitation, any incentive or
employee stock option plan, deferred compensation plan, 401(k) plan, and
Supplemental Executive Retirement Plan (SERP). Neither the Bank nor Company,
through this Agreement, obligate itself to make any particular benefits
available to its employees.

 

 

 

 

(c)

Business Expenses. The Bank will reimburse Executive for ordinary and necessary
expenses which are consistent with past practice at the Bank (including, without
limitation, travel, entertainment, and similar expenses) and which are incurred
in performing and promoting the Bank’s business. Executive will present from
time to time itemized accounts of these expenses, subject to any limits of the
Bank policy or the rules and regulations of the Internal Revenue Service.

 

 

 

9.

Termination of Employment.

 

 

 

(a)

Termination by the Bank for Cause. If the Bank terminates Executive’s employment
for Cause (defined below) before this Agreement terminates, the Bank will pay
Executive the salary earned and expenses reimbursable under this Agreement
incurred through the date of his termination. Executive will have no right to
receive compensation or other benefits for any period after termination under
this Section 9(a).

 

 

 

 

(b)

Other Termination by the Bank. If the Bank terminates Executive’s employment
without Cause before this Agreement terminates, or Executive terminates his
employment for Good Reason (defined below), the Bank will pay Executive for the
remainder of the Term the compensation and other benefits he would have been
entitled to if his employment had not terminated.

 

 

 

 

(c)

Death or Disability. This Agreement terminates (1) if Executive dies or (2) if
Executive is unable to perform his duties and obligations under this Agreement
for a period of 90 consecutive days as a result of a physical or mental
disability arising at any time during the term of this Agreement, unless with
reasonable accommodation Executive could continue to perform his duties under
this Agreement and making these accommodations would not pose an undue hardship
on the Bank. If termination occurs under this Section 9(c), Executive or his
estate will be entitled to receive all compensation and benefits earned and
expenses reimbursable through the date Executive’s employment terminated.

3

--------------------------------------------------------------------------------




 

(d)

Termination Related to a Change in Control.

 

 

 

 

 

(1)

Termination by Bank. If the Bank, or its successor in interest by merger, or its
transferee in the event of a purchase in an assumption transaction (for reasons
other than Executive’s death, disability, or Cause) (1) terminates Executive’s
employment within one year following a Change in Control (as defined below), or
(2) terminates Executive’s employment before the Change in Control but on or
after the date that any party either announces or is required by law to announce
any prospective Change in Control transaction and a Change in Control occurs
within six months after the termination, the Bank will provide Executive with
the payment and benefits described in Section 9(d)(3) below.

 

 

 

 

 

 

(2)

Termination by Executive. If Executive terminates Executive’s employment, with
or without Good Reason, within one year following a Change in Control, the Bank
will provide Executive with the payment and benefits described in Section
9(d)(3).

 

 

 

 

 

 

(3)

Payments. If Section 9(d)(1) or (2) is triggered in accordance with its terms,
the Bank will: (i) pay Executive in 12 monthly installments in an amount equal
to the Executive’s annual salary (determined as of the day before the date
Executive’s employment was terminated) and (ii) maintain and provide for one
year following Executive’s termination, at no cost to Executive, the benefits
described in Section 8(b) to which Executive is entitled (determined as of the
day before the date of such termination); but if Executive’s participation in
any such benefit is thereafter barred or not feasible, or discontinued or
materially reduced, the Bank will arrange to provide Executive with either
benefits substantially similar to those benefits or a cash payment of
substantially similar value in lieu of the benefits.

 

 

 

 

 

(e)

Limitations on Payments Related to Change in Control. The following apply
notwithstanding any other provision of this Agreement:

 

 

 

 

 

(1)

the total of the payments and benefits described in Section 9(d)(3) will be less
than the amount that would cause them to be a “parachute payment” within the
meaning of Section 280G(b)(2)(A) of the Internal Revenue Code;

 

 

 

 

 

 

(2)

the payment and benefits described in Section 9(d)(3) will be reduced by any
compensation (in the form of cash or other benefits) received by Executive from
the Bank or its successor after the Change in Control; and

4

--------------------------------------------------------------------------------




 

 

(3)

Executive’s right to receive the payments and benefits described in Section
9(d)(3) terminates (i) immediately if before the Change in Control transaction
closes, Executive terminates his employment without Good Reason, or the Bank
terminates Executive’s employment for Cause, or (ii) one year after a Change of
Control occurs.

 

 

 

 

 

(f)

Return of Bank Property. If and when Executive ceases, for any reason, to be
employed by the Bank, Executive must return to the Bank all keys, pass cards,
identification cards and any other property of the Bank. At the same time,
Executive also must return to the Bank all originals and copies (whether in
memoranda, designs, devices, diskettes, tapes, manuals, and specifications)
which constitute proprietary information or material of the Bank. The
obligations in this paragraph include the return of documents and other
materials which may be in his desk at work, in his car, in place of residence,
or in any other location under his control.

 

 

 

 

(g)

Cause. “Cause” means any one or more of the following:

 

 

 

 

 

(1)

Willful misfeasance or gross negligence in the performance of Executive’s
duties;

 

 

 

 

 

 

(2)

Conviction of a crime in connection with his duties;

 

 

 

 

 

 

(3)

Conduct demonstrably and significantly harmful to the Bank, as reasonably
determined on the advice of legal counsel by the Bank’s board of directors; or

 

 

 

 

 

 

(4)

Permanent disability, meaning a physical or mental impairment which renders
Executive incapable of substantially performing the duties required under this
Agreement, and which is expected to continue rendering Executive so incapable
for the reasonably foreseeable future.

 

 

 

 

 

(h)

Good Reason. “Good Reason” means only any one or more of the following:

 

 

 

 

 

(1)

Reduction of Executive’s salary or reduction or elimination of any compensation
or benefit plan benefiting Executive, unless the reduction or elimination is
generally applicable to other executive officers within the Company (or
executive officers of a successor or controlling entity of the Bank) formerly
benefitted;

 

 

 

 

 

 

(2)

The assignment to Executive without his consent of any authority or duties
materially inconsistent with Executive’s position as of the date of this
Agreement;

 

 

 

 

 

 

(3)

The material breach of this Agreement by the Bank, or

5

--------------------------------------------------------------------------------




 

 

(4)

A relocation or transfer of Executive’s principal place of employment outside
Kootenai County, Idaho.

 

 

 

 

 

(i)

Change in Control. “Change in Control” means a change “in the ownership or
effective control” or “in the ownership of a substantial portion of the assets”
of the Company and the Bank, within the meaning of Section 280G of the Internal
Revenue Code.

 

 

 

10.

Confidentiality. Executive will not, after the date this Agreement was signed,
including during and after its Term, use for his own purposes or disclose to any
other person or entity any confidential business information concerning the Bank
or its business operations, unless (1) the Bank consents to the use or
disclosure of confidential information; (2) the use or disclosure is consistent
with Executive’s duties under this Agreement, or (3) disclosure is required by
law or court order. For purposes of this Agreement, confidential business
information includes, without limitation, trade secrets (as defined under the
Montana Uniform Trade Secrets Act, Montana Code §30-14-402), various
confidential information on investment management practices, marketing plans,
pricing structure and technology of either the Bank or Company. Executive will
also treat the terms of this Agreement as confidential business information.

 

 

11.

Noncompetition. During the Term and the terms of any extensions or renewals of
this Agreement and for a period equal to one year after Executive’s employment
with the Bank and Company has terminated, Executive will not, directly or
indirectly, as a shareholder, director, officer, employee, partner, agent,
consultant, lessor, creditor or otherwise:

 

 

 

(a)

provide management, supervisory or other similar services to any person or
entity engaged in any business in counties in which the Bank or Company may have
a presence which is competitive with the business of the Bank or Company or a
subsidiary as conducted during the term of this Agreement or as conducted as of
the date of termination of employment, including any preliminary steps
associated with the formation of a new bank.

 

 

 

 

(b)

persuade or entice, or attempt to persuade or entice any employee of the Bank or
Company or a subsidiary to terminate his/her employment with the Bank or a
subsidiary.

 

 

 

 

(c)

persuade or entice or attempt to persuade or entice any person or entity to
terminate, cancel, rescind or revoke its business or contractual relationships
with the Bank or Company.

6

--------------------------------------------------------------------------------




12.

Enforcement.

 

 

 

 

(a)

The Bank and Executive stipulate that, in light of all of the facts and
circumstances of the relationship between Executive and the Bank, the agreements
referred to in Sections 10 and 11 (including without limitation their scope,
duration and geographic extent) are fair and reasonably necessary for the
protection of the Bank’s and Company’s confidential information, goodwill and
other protectable interests. If a court of competent jurisdiction should decline
to enforce any of those covenants and agreements, Executive and the Bank request
the court to reform these provisions to restrict Executive’s use of confidential
information and Executive’s ability to compete with the Bank and Company to the
maximum extent, in time, scope of activities and geography, the court finds
enforceable.

 

 

 

 

(b)

Executive acknowledges the Bank and Company will suffer immediate and
irreparable harm that will not be compensable by damages alone if Executive
repudiates or breaches any of the provisions of Sections 10 or 11 or threatens
or attempts to do so. For this reason, under these circumstances, the Bank, in
addition to and without limitation of any other rights, remedies or damages
available to it at law or in equity, will be entitled to obtain temporary,
preliminary and permanent injunctions in order to prevent or restrain the
breach, and the Bank will not be required to post a bond as a condition for the
granting of this relief.

 

 

 

13.

Covenants.  Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 10 or 11 and that the Bank
is entitled to require him to comply with these Sections. These Sections will
survive termination of this Agreement. Executive represents that if his
employment is terminated, whether voluntarily or involuntarily, Executive has
experience and capabilities sufficient to enable Executive to obtain employment
in areas which do not violate this Agreement and that the Bank’s enforcement of
a remedy by way of injunction will not prevent Executive from earning a
livelihood.

 

 

14.

Arbitration.

 

 

 

(a)

Arbitration. At either party’s request, the parties must submit any dispute,
controversy or claim arising out of or in connection with, or relating to, this
Agreement or any breach or alleged breach of this Agreement, to arbitration
under the American Arbitration Association’s rules then in effect (or under any
other form of arbitration mutually acceptable to the parties). A single
arbitrator agreed on by the parties will conduct the arbitration. If the parties
cannot agree on a single arbitrator, each party must select one arbitrator and
those two arbitrators will select a third arbitrator. This third arbitrator will
hear the dispute. The arbitrator’s decision is final (except as otherwise
specifically provided by law) and binds the parties, and either party may
request any court having jurisdiction to enter a judgment and to enforce the
arbitrator’s decision. The arbitrator will provide the parties with a written
decision naming the substantially prevailing party in the action. This
prevailing party is entitled to reimbursement from the other party for its costs
and expenses, including reasonable attorneys’ fees.

7

--------------------------------------------------------------------------------




 

(b)

Governing Law. All proceedings will be held at a place designated by the
arbitrator in Flathead County, Montana. The arbitrator, in rendering a decision
as to any state law claims, will apply Montana law.

 

 

 

 

(c)

Exception to Arbitration. Notwithstanding the above, if Executive violates
Section 10 or 11, the Bank will have the right to initiate the court proceedings
described in Section 12(b), in lieu of an arbitration proceeding under this
Section 14.

 

 

 

15.

Miscellaneous Provisions.

 

 

 

(a)

Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties concerning its subject matter and supersedes all
prior agreements, correspondence, representations, or understandings between the
parties relating to its subject matter.

 

 

 

 

(b)

Binding Effect. This Agreement will bind and inure to the benefit of the Bank’s
and Executive’s heirs, legal representatives, successors and assigns.

 

 

 

 

(c)

Litigation Expenses. If either party successfully seeks to enforce any provision
of this Agreement or to collect any amount claimed to be due under it, this
party will be entitled to reimbursement from the other party for any and all of
its out-of-pocket expenses and costs including, without limitation, reasonable
attorneys’ fees and costs incurred in connection with the enforcement or
collection.

 

 

 

 

(d)

Waiver. Any waiver by a party of its rights under this Agreement must be written
and signed by the party waiving its rights. A party’s waiver of the other
party’s breach of any provision of this Agreement will not operate as a waiver
of any other breach by the breaching party.

 

 

 

 

(e)

Assignment. The services to be rendered by Executive under this Agreement are
unique and personal. Accordingly, Executive may not assign any of his rights or
duties under this Agreement.

 

 

 

 

(f)

Amendment. This Agreement may be modified only through a written instrument
signed by both parties and ratified by the Company.

 

 

 

 

(g)

Severability. The provisions of this Agreement are severable. The invalidity of
any provision will not affect the validity of other provisions of this
Agreement.

8

--------------------------------------------------------------------------------




 

(h)

Governing Law and Venue. This Agreement will be governed by and construed in
accordance with Idaho law, except to the extent that certain regulatory matters
may be governed by federal law. The parties must bring any legal proceeding
arising out of this Agreement in Kootenai County, Idaho.

 

 

 

 

(i)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which taken together will
constitute one and the same instrument.

 

 

 

 

Signed this 15th day of December, 2006.


 

 

 

MOUNTAIN WEST BANK

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles R. Nipp

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Charles R. Nipp, Chairman

 

 

 

 

 

Attest: By:

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kim Jacklin

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Kim Jacklin, Secretary

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jon W. Hippler

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Jon W. Hippler

 

 

 

 

 

Ratified

 

 

 

GLACIER BANCORP, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Blodnick

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Michael J. Blodnick

 

 

 

 

President/CEO

 

 

 

9

--------------------------------------------------------------------------------